Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment filed on 01/13/2021. Claims 1 and 2 have been amended. 
Claims 1-20 are pending.
This Action is made Final. 

Claim Rejections - 35 USC § 112
Rejection of claim 2 under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to the amendment 01/13/2021.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 9, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. CN 106773394 in view of Nishida US 2009/0279027.
Claim 1:
(Fig. 2a) a plurality of pixel structures, each of the pixel structures comprises at least one pixel region, 
(Fig. 2a) a signal wire 2/4 (gate line 2 and the common electrode line 4) [0037] is provided at a side of the pixel region, and a pixel electrode 8 is provided in the pixel region, 
(Figs. 2a, 2b) a shield electrode 6 being in a same layer as the pixel electrode 8 is provided at a side of the pixel electrode 8 proximal to the signal wire 2/4 (gate line 2 and the common electrode line 4), and 
the shield electrode 6 is electrically coupled (connected) to a common electrode line 4 through a via hole (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
Except
an orthographic projection of the shield electrode on a plane where the signal wire is located is between an orthographic projection of the pixel electrode on the plane where the signal wire is located and the signal wire
however Nishida teaches
(Fig. 1) an orthographic projection of the shield electrode 50 on a plane where the signal wire 5 (common electrode) is located is between an orthographic projection of the pixel electrode 4 on the plane where the signal wire 5 is located, and the signal wire 5 (the shield electrode 50 has a rectangular shape, and it is formed between the comb tooth of the pixel electrode 4 and the comb tooth of the common electrode 5 to be parallel to the comb teeth) [0028] 


Claims 2, 3, 10, 11, 13, 14, 16: Liao et al. disclose as above
Liao et al. disclose 
Claim 2: (Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Claim 3: (Fig. 2a) the signal wire is the common electrode line 4, and the shield electrode comprises 6 a first shield sub-electrode (6), and the first shield sub-electrode is coupled to the common electrode line through a via hole (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042]. 
Claim 10: (Fig. 2a) the pixel structure comprises two pixel regions and a gate line 2 [0037] between the two pixel regions, and the two pixel regions share the gate line 2
Claim 11: (Fig. 2a) [0040] the pixel structure comprises two pixel regions (left/right regions), and the two pixel regions are disposed along a first direction (Y-direction); a data line 3 is provided at a side of the pixel region parallel to the first direction (Y-direction), and the two pixel regions share the data line 3.
Claim 13: (Fig. 2b) one thin film transistor [0053] corresponding to the at least one pixel region in one-to-one correspondence relationship (controlled by gate electrode).  
Claim 14: (Fig. 2b) A display panel [abstract]
Claim 16: (Fig. 2a) the signal wire is the common electrode line 4, and the shield electrode comprises a first shield sub-electrode (6), and the first shield sub-electrode is coupled to the common electrode line 4 through a via hole (Liao’s connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].

Claim 9: Liao et al. disclose as above 
Nishida teaches
(Fig. 1) the common electrode 5 is a comb-shaped electrode [0028], and the common electrode 5 comprises a plurality of first comb tooth portions, a shape and an arrangement direction of the shield electrode 50 are the same as a shape and an arrangement direction of the first comb tooth portions (5) respectively.
It would have been obvious to one of ordinary skill in the art to modify Liao’s invention with Nishida’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Nishida [0045].



Claims 4-6, 12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable being over Liao et al. CN 106773394, Nishida US 2009/0279027 as applied to claims 1, 2 above, and further in view of Lin et al. CN 205450519.
Claims 4-6, 12, 15 and 17-19: Liao et al. disclose as above 
Liao et al. disclose
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
Claim 4: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a second shield sub-electrode 200 (upper shielding electrode 200) located in the pixel region; the pixel region further comprises a common electrode [0048], and the common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056] is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); the second shield sub-electrode 200 (upper shielding electrode 200) is electrically coupled to the common electrode 500 (through a via 210) [0048]
Claim 5: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a third shield sub-electrode 200 (lower shielding electrode 200), an orthographic projection of the third shield sub-electrode 200 (lower shielding electrode 200) on a plane where the gate line 100 is located is completely in an area where the gate line 100 is located; the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); and the third shield sub-electrode 200 (lower shielding electrode 200) is electrically coupled to the common electrode 500 (through a via 210) [0048].
Claim 6: (Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a second shield sub-electrode 200 (lower shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, and the second shield sub-electrode 200 (lower shielding electrode 200) is located in the pixel region; the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210) (Figs. 4, 6); and the second shield sub-electrode (lower shielding electrode 200) is electrically coupled to the common electrode (through a via 210) [0048].  
Claim 12: (Fig. 1) the pixel electrode 300 [0048] is a comb-shaped electrode.  
Claim 15:  (Fig. 6) providing the shield electrode 200 in a same layer as the pixel electrode 300 at a side of the pixel electrode proximal to the signal wire, wherein the shield electrode 200 is electrically coupled to the common electrode line 210.  
Claim 17: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a second shield sub-electrode 200 (upper shielding electrode 200) located in the pixel region; the pixel region further comprises a common electrode 500 [0048], the manufacturing method further comprises: electrically coupling the common electrode 500 to the common electrode line; and (Fig. 6) electrically coupling the second shield sub-electrode 200 (upper shielding electrode 200) to the common electrode 500
Claim 18: (Fig. 1) the signal wire is the gate line 100, the shield electrode comprises a third shield sub-electrode 200 (lower shielding electrode 200), an orthographic projection of the third shield sub-electrode 200 (lower shielding electrode 200) on a plane where the gate line 100 is located is completely in an area where the gate line 100 is located; the pixel region further comprises a common electrode 500 [0048], the manufacturing method further comprises electrically coupling the common electrode 500 to the common electrode line; and (Fig. 6) electrically coupling the third shield sub-electrode 200 (lower shielding electrode 200) to the common electrode 500
Claim 19: (Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a second shield sub-electrode 200 (lower shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, and the second shield sub-electrode 200 (lower shielding electrode 200) is located in the pixel region; the pixel region further comprises a common electrode 500, the manufacturing method further comprises: coupling the first shield sub-electrode (Liao’s first shield electrode 6) to the common electrode line (Liao’s common electrode line 4) through a via hole; electrically coupling the common electrode 500 to the common electrode line; and electrically coupling the second shield sub-electrode (lower shielding electrode 200) to the common electrode 500
It would have been obvious to one of ordinary skill in the art to modify Liao’s invention with Lin’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Lin [0045].
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable being over Liao et al. CN 106773394, Nishida US 2009/0279027 as applied to claims 1, 2, 15 above, and further in view of Lin et al. CN 205450519 and Li et al. US 2018/0113365.
Claim 7: Liao et al. disclose as above 
Liao et al. disclose
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
(Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a third shield sub-electrode 200 (upper shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, 
(Fig. 1) an orthographic projection of the third shield sub-electrode 200 (upper shielding electrode 200) on a plane where the gate line is located, is completely overlapping the area where the gate line 100 [0040] is located;
the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210; and the third shield sub-electrode 
Except
an orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located;
however Li et al. teach
Regarding the claimed limitation “orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located”: Li et al. in (Fig. 2) teach orthographic projection of the third shield sub-electrode 7 on a plane where the gate line 1 is located is completely within an area where the gate line 1 is located. However, applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality, selecting a particular shape and/or directional arrangement of the elements for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
It would have been obvious to one of ordinary skill in the art to modify Liao’s invention with Li’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Li [0045].

Claim 20: Liao et al. disclose as above 
Liao et al. disclose
(Figs. 2a, 2b) the (first) shield electrode 6 is electrically coupled (connected) to a common electrode line 4 through a via hole (connection between the shielding electrode 6 and the common electrode line 4 can be electrically connected through vias, or it can be electrically connected through signal traces) [0042].  
(Fig. 2a) [page 4] the signal wire 2/4 comprises a gate line 3 and the common electrode line 4 (gate line 2 and common electrode line 4) [top of page 4], 
Lin et al. teach 
(Fig. 1) the signal wire comprises the common electrode line (Liao’s common electrode line 4) and the gate line 100, the shield electrode comprises a first shield sub-electrode (Liao’s first shield electrode 6) and a third shield sub-electrode 200 (upper shielding electrode 200), the first shield sub-electrode (Liao’s common electrode line 4) is coupled to the common electrode line through a via hole, 
(Fig. 1) an orthographic projection of the third shield sub-electrode 200 (upper shielding electrode 200) on a plane where the gate line is located, is covering the area where the gate line 100 [0040] is located;
the pixel region further comprises a common electrode 500 (the second transparent electrode 500 functions as a common electrode) [0056], and the common electrode 500 is electrically coupled to the common electrode line 210 (connecting via hole 210 is considered as ‘common electrode line’ 210); and the third shield sub-electrode (upper shielding electrode 200) is electrically coupled to the common electrode (through a via 210) [0048],
the manufacturing method further comprise electrically coupling the first shield sub-electrode to the common electrode line through a via hole; electrically coupling the common electrode to the common electrode line; and electrically coupling the third shield sub-electrode to the common electrode.

an orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located;
however Li et al. teach
Regarding the claimed limitation “orthographic projection of the third shield sub-electrode on a plane where the gate line is located is completely within an area where the gate line is located”: Li et al. in (Fig. 2) teach orthographic projection of the third shield sub-electrode 7 on a plane where the gate line 1 is located is completely within an area where the gate line 1 is located. However, applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality, selecting a particular shape and/or directional arrangement of the elements for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
It would have been obvious to one of ordinary skill in the art to modify Liao’s invention with Li’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Li [0045].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable being over Liao et al. CN 106773394, Nishida US 2009/0279027 as applied to claim 4 above, and further in view of Lin et al. CN 205450519 and Uramoto US 2015/0177578.
Claims 8: Liao et al. disclose as above 
Lin et al. teach
(Fig. 6) the shield electrode 200 (lower shielding electrode 200) is directly coupled to the common electrode 500
Uramoto teach 
(Fig. 11) the common electrode CE is in a same layer as the pixel electrode PE [0111].
It would have been obvious to one of ordinary skill in the art to modify Liao’s invention with Uramoto’s structure in order to provide improved aperture ratio and contrast to the display device, as taught by Uramoto [0045].

Response to Arguments
Applicant’s remarks filed 01/13/21, with respect to the rejection(s) of Claim 1 has been fully considered. 
Regarding applicant’s remarks/arguments:
that “Lin, Li, Uramoto and Nishida are relied on to disclose other features of the claims and none cure the above deficiencies of Liao with respect to present claim 1”: [2nd paragraph, page 11]
Response: the examiner respectfully disagrees. Nishida in (Fig. 1) [0028] further teaches an orthographic projection of the shield electrode 50 on a plane where the signal wire 5 (common electrode) is located is between an orthographic projection of the pixel electrode 4 on the plane where the signal wire 5 is located, and the signal wire 5 (the shield electrode 50 has a rectangular shape, and it is formed between the comb tooth of the pixel electrode 4 and the comb tooth of the common electrode 5 to be parallel to the comb teeth) [0028]
Thus the prior art references have been shown to teach all the relevant functioning as recited in the claimed invention.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871